NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MANUEL LOPEZ GALLARDO,                          No.    16-70822

                Petitioner,                     Agency No. A079-651-943

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Manuel Lopez Gallardo, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by

8 U.S.C. § 1252. We review de novo questions of law. Najmabadi v. Holder, 597



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 983, 986 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      Lopez Gallardo has waived any challenge to the agency’s denial of

cancellation of removal. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir.

2011) (issues not raised in an opening brief are waived).

      Under the particular circumstances of this case, the BIA did not err or

violate due process when it did not address Lopez Gallardo’s appellate contention

regarding the opportunity to apply for asylum and related relief. See Lata v. INS,

204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice to prevail on a

due process claim). In the brief he submitted to the BIA, this contention refers to

an applicant with a different name, who would allegedly face persecution upon

deportation to Jamaica on account of mental illness and his resultant membership

in a disfavored group. In addition, the record indicates that Lopez Gallardo, after

consulting with counsel, chose not to apply for asylum or related relief before the

IJ.

      We lack jurisdiction to consider Lopez Gallardo’s unexhausted contentions

that the IJ deprived him of his right to counsel and did not sufficiently inquire into

his fear of returning to Mexico. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir.




                                           2                                    16-70822
2010) (this court lacks jurisdiction to review contentions not raised before the

agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    16-70822